DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 03 Feb. 2020
	Claims 1-13 are pending in this case. Claim 1 is an independent claims



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen et al. (Pub. No.: US 2007/0198910; Date: Aug. 23, 2007).

The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a 

Regarding independent claim 1, Jensen disclose a method of implementing and updating record and data types of an electronic data system, comprising:
providing a computer system wherein the method is carried out by computer executable code
operating on the computer system;
providing a form file template defining the characteristics and attributes of one or more fields
available for use in a form file created from the template (077-0083; 0194-0198);
assigning a record type attribute to the one or more form file fields in the template (0043-0059; 0068; 0077-0083); and
assigning a column attribute to the record type of the one or more form file fields in the template (0043-0059; 0068; 0077-0083).

Regarding dependent claim 2, Jensen disclose the method of claim 1 where the record type attribute comprises a tag, a count, and a description of the type (0042; 0121-0124).

Regarding dependent claim 3, Jensen disclose the method of claim 1 where the column attribute defines the characteristics of the attribute (0068; 077-0083).

Regarding dependent claim 4, Jensen disclose the method of claim 3 where the characteristics comprise the column in the record to which it belongs (0041-0059; 0068; 0077-0083).

Regarding dependent claim 5, Jensen disclose the method of claim 1 where the record type has multiple column attributes assigned thereto (0041-0059; 0068; 0077-0083).

Regarding dependent claim 6, Jensen disclose the method of claim 1 further comprising the step of documenting the assignment of the record type (0041-0059; 0068; 0077-0083).

Regarding dependent claim 7, Jensen disclose the method of claim 1 where the record type is a new record type (0041-0059; 0068; 0077-0083).

Regarding dependent claim 8, Jensen disclose the method of claim 7 further comprising the step of assigning the new record type to the form file (0030; 0041-0059; 0068; 0077-0083).).

Regarding dependent claim 9, Jensen disclose the method of claim 7 where the assignment step is carried out using a field characteristic editor (0041-0059; 0068; 0077-0083)..

Regarding dependent claim 10, Jensen disclose the method of claim 7 further comprising the step of selecting a column for the new record type and assigning it to the form file (0041-0059; 0068; 0077-0083).

Regarding dependent claim 11, Jensen disclose the method of claim 1 where the form file comprises computer executable instructions to create or duplicate a form (0130-0145; 0194-0201).

Regarding dependent claim 12, Jensen disclose the method of claim 11 where the form created or duplicated by the form file is a tax form (0012; 0112-0115; 0194-0201).

Regarding dependent claim 13, Jensen disclose the method of claim 1 where the record type is a deprecate record type to indicate that an existing field in the form file is to be ignored (0103).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768